ORDER

PER CURIAM.
Jerry L. Dye (“Defendant”) appeals the judgment of the Circuit Court of Cape Girardeau County convicting him of one count of the class C felony of stealing from a person, in violation of section 570.030, RSMo, and sentencing him to one year in the county jail. In his sole point on appeal, Defendant contends that the trial court erred in finding him guilty of stealing from a person because there was insufficient evidence to convict him.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).